Citation Nr: 1744218	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



FINDINGS OF FACT

1.  The Veteran's pre-existing right ear hearing loss did not undergo an increase in disability in service and left ear hearing loss did not manifest during, or as a result of, active military service.
	
2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from February 1963 to January 1967.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a Notice of Disagreement (NOD) in October 2011.  A Statement of the Case (SOC) was issued on all issues in January 2013.  The Veteran filed a VA Form 9 in January 2013.  

The Board notes that the Veteran was afforded a travel Board hearing in May 2017.  The transcript is associated with the claims file.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and tinnitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304 (b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn v. Shinseki, 25 Vet App.231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.  

In the present case, the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  See October 2011 VA examination and December 2011 private examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to an in-service event, occurrence, or injury, in his claim, the Veteran asserted that he had been exposed to the noise trauma from guns; he stated that each time he fired the guns, he had a roaring in his ears and that every noise was muffled for at least a day after the exposure.  He also stated that he operated air chippers for eight hours at a time.  During his May 2017 hearing, the Veteran testified that he was exposed to noise while he was a seaman aboard the U.S.S. Essex.  The Veteran indicated that he was exposed to noise at all times on the ship.  Further, the Veteran testified that his duties involved the firing of five inch guns and other small arms in support of the Marine contingent and other contingents aboard the ship.  The Board finds that in-service exposure to loud noise has been substantiated.  As such, the second element of Shedden is met.  See Shedden, 381 F.3d at 1167.

Thus, the question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss and tinnitus either began during active service, or is otherwise etiologically related to his in-service noise exposure.  

The Veteran had a service audiological evaluation upon entrance in the service in February 1963 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  Audiometric data originally recorded using ASA standards is converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Board notes that on entrance to service in February 1963, the Veteran's hearing was abnormal in his right ear for VA purposes.  Also, the summary of defects noted a hearing defect in the right ear.  The Veteran's PULHES profile shows he was assigned a "2" for hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran had abnormal hearing in the 4000 Hertz frequency in the left ear but he did not have hearing loss for VA purposes.  The entrance examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30(45)
35(45)
30(40)
---
30(35)
LEFT
5(20)
10(20)
10(20)
---
20(25)

As noted above, when a condition is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  The Board finds that right ear hearing loss was noted upon entry into service.  Hence, to the extent that the Veteran's right ear was not shown to be of sound condition at induction, the presumption of soundness does not attach in this case.  Consequently, to the extent the Veteran seeks compensation for right ear hearing loss, the burden is on him to demonstrate that the right ear hearing loss increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, supra.

Additionally, evidence is required to show that his left ear hearing loss and tinnitus were incurred in or caused by service.  As will be discussed below, after considering the evidence of record, the Board finds that the evidence is against a finding of service connection for bilateral hearing loss and tinnitus.

Turning to the evidence of record, the Board notes that the Veteran's service treatment records show that on his entrance report of medical history, the Veteran denied any problems related to his ears.  He also denied needing hearing aids. The Veteran's January 1967 separation examination did not include an audiological  examination.  The physical examination did not reveal any abnormalities related to his ears.  The Veteran's hearing was noted as normal (15/15) on whispered and spoken voice testing.  

The Veteran has repeatedly stated that he noticed his hearing getting bad in the 1980s.  His wife submitted a statement in September 2011 indicating that she had married the Veteran in 1980 and had noticed that he had a hearing problem within several months of their marriage.  

During his October 2011 VA examination, the Veteran stated that he had worked as a truck driver for 15 years, as a maintenance supervisor for more than 20 years, and as a handyman for 10 years.  The Veteran reported that he had three bilateral stapedectomies from the late 1980s to the late 1990s.  Regarding his tinnitus, the Veteran reported that the onset occurred in the 1980s.  He stated that the tinnitus was constant.  The examiner noted the current complaint of tinnitus and the current diagnosis of bilateral hearing loss.  The examiner noted that the three stapedectomy surgeries were for a condition known as otosclerosis which was not a condition caused by noise exposure.  With regard to the nexus between the current disabilities and the period of service, the examiner explained that without an audiogram at separation, it is unknown whether the Veteran's preexisting right ear hearing loss was aggravated by military noise or if the left ear hearing was damaged by military noise.  The examiner noted that the length of time between separation from service and the onset of tinnitus was approximately 13 years.  The examiner explained that, due to the extended period of time between separation from service and tinnitus onset, it is less likely than not that the tinnitus was related to service.  

A December 2011 record from Audiology and Hearing Aids, Studio 124 notes the Veteran reported a history of in-service noise exposure from "firing guns a lot" and being "around air-chipping hammers a lot."  The Veteran's post-service noise exposure was noted and his post-service surgeries in the 1980s.  He purchased hearing aides in the 1980s.  The examiner noted that the audiogram appeared to show moderate, mixed but mostly sensorineural hearing loss in both ears in all frequencies with air-bone gaps in the lower frequencies in both ears which was in keeping with his history of otosclerosis and surgeries.  The examiner noted that the higher frequency loss was likely from noise exposure and "could have been initiated in military service."   

As noted, the burden falls to the Veteran to provide evidence of aggravation of right ear hearing loss during service as well as evidence that showed his left ear hearing loss was caused by or incurred during service.  In this regard, the Veteran testified during his Board hearing that he was diagnosed with hearing loss in the mid-1980s when he was working for a sheriff's department.  At that point, he stated, he purchased his first hearing aids and his hearing went "downhill."  

First, with regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, the Board acknowledges the Veteran's assertions that his hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss and tinnitus to include whether it is related to any particular injury or incident, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his hearing loss and tinnitus are related to in-service noise exposure requires medical expertise that the Veteran has not demonstrated because the etiology of chronic hearing loss and tinnitus that has its onset many years after noise exposure is a complex medical question as it may be due to many different causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign any probative weight to the Veteran's assertions that his current hearing loss and tinnitus are related to his period of service.  

As for the medical opinion evidence of record, the October 2011 VA examiner provided the opinion that the Veteran's tinnitus was less likely than not related to his period of service given the delay in the Veteran's tinnitus onset after service.  With regard to the Veteran's hearing loss, the examiner indicated that there was not enough evidence to provide an opinion related to the etiology of the hearing loss.  The Board finds that the October 2011 opinion is a "legitimate inconclusive opinion" and that VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391(2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").

While the December 2011 opinion noted that the Veteran's higher frequency loss was likely from noise exposure, the opinion goes on to speculate that the hearing loss "could have been initiated in military service."   An opinion based on speculation does not provide the requisite degree of medical certainty to support service connection of a disability.  See Polovick v. Shinseki, 23 Vet. App. 48, 54   (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The December 2011 opinion also does not provide a sufficient rationale which is particularly significant given the close proximity of when the Veteran noticed chronic symptoms of hearing loss and the necessity for stapedectomies for the condition of otosclerosis which is known to cause hearing loss.  See Williams v. Nicholson, No. 04-1379, 2006 LEXIS 77, at **2-3 (Vet. App. Feb. 13, 2006) (unpublished single-judge disposition) (noting that "[o]tosclerosis is a generally hereditary condition arising from abnormal bone growth in the ear, which causes hearing loss. Otosclerosis, National Institute on Deafness and Other Communication Disorders, at http://www.nidcd.nih.gov/health/hearing/otosclerosis.asp # 1.).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  There is also no indication that the December 2011 opinion was based on a review of the claims file which contains such relevant facts as the fact that the Veteran entered service with pre-existing right ear hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 303 (providing that when the Board uses facts obtained from review of the claims file as a basis for crediting one expert medical opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  For these reasons, the Board does not find the October 2011 opinion persuasive.  Consequently, there is no persuasive medical opinion evidence linking the Veteran's hearing loss and tinnitus to in-service noise exposure.

Finally, although sensorineural hearing loss and tinnitus are considered chronic diseases for VA purposes, neither bilateral hearing loss nor tinnitus was clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Also, for the reasons set forth above, there is no persuasive lay evidence that bilateral hearing loss or tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss or tinnitus is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

      (CONTINUED ON NEXT PAGE)









Accordingly, service connection is not warranted for hearing loss or tinnitus on any basis.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


